Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on July 8, 2020 and the amendments to the claims filed March 21, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 11 and method Claim 20.  Claim 1 recites the limitations of 


providing a debt management recommendation, the method comprising: receiving financial information regarding a user; categorizing transaction information of the user based on the financial information; causing display of the categorized transaction information of the user; receiving information regarding at least one financial preference and at least one transaction preference of the user; determining, using a trained machine learning model, one or more activities available to the user based on the at least one financial preference and the at least one transaction preference of the user, wherein the trained machine learning model is trained based on (i) training user data that includes information regarding financial preferences and transaction preference data associated with persons other than the user; and (ii) training activities data that includes prior available activities data associated with persons other than the user, to learn relationships between the training user data and the training activities data, such that the trained machine learning model is configured to determine one or more activities -3-Application No.: 16/923,405Attorney Docket No.: 00212-0109-00000available to the user upon the input of the at least one financial preference and the at least one transaction preference of the user;  calculating for each of the one or more activities available to the user, an estimated influence on the at least one financial preference; causing display of the estimated influence on the at least one financial preference based on a user selected one of the one or more activities available to the user; filtering the one or more activities available to the user with a positive estimated influence to the at least one financial preference; causing display of, a recommendation of action relating to the one of the one or more activities available to the user, wherein the recommendation of action relating to the one of the one or more activities available to the user is presented by at least one of voice notification, application notification, tactile notification, or graphic notification; and executing, a chat bot feature allowing a user to interact with a financial manager system via text or voice.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as mental processes and certain methods of organizing human activity.  A debt management recommendation recites concepts performed in the human mind and commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior, then it falls within the “Mental Processes” or “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The one or more processors and user device in claim 1, the processor and user device of Claim 11, and the one or more processors and user device in Claim 20 is just applying generic computer components to the recited abstract limitations.  The trained machine learning model and chat bot in Claims 1, 11, and 20 appears to be just software.  Claims 11 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite one or more processors and user device in claim 1, the processor and user device of Claim 11, and the one or more processors and user device in Claim 20. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 11, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0051, 0052, 0055] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 11, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-10 and 12-19 further define the abstract idea that is present in their respective independent claims 1, 11, and 20 and thus correspond to Mental Processes or Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-10 and 12-19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

	

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 13-15) are acknowledged, however they are not persuasive.  Specifically, applicant argues that the features of the claims are not abstract because they reflect, “an improved computer process (e.g., improved machine learning model) and an improved user interface (e.g., chat bot)” (Remarks, page 14).  However, applicant’s arguments are not commensurate with the scope of the claim language.  The claims fail to set forth any steps that improve a machine learning model, rather the claims set forth that a trained machine learning model is used and then recite how that model has been trained prior to it being used in the claim.  Further, the chat bot feature is only set forth in the final lines of the independent claim and it is not actively used.  Instead the chat bot is recited as, “executing…a chat bot feature allowing a user to interact with a financial manager system via text or voice.”  Executing a chat bot feature does not equate to the chat bot ever being interacted with nor does it set forth an improvement in the user interface since the user interface is set forth through out the claim and the chat bot feature is only launched at the end of the claim.  Therefore neither the computer process or the user interface are improved.

Specifically, applicant argues that the examiner has not met the burden of proof in accordance with the Berkheimer memo. However, the Berkheimer memo sets forth that an examiner’s burden is met with, “A citation to an express statement in the prosecution or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a)” (Berkheimer Memo, page 3). To this end paragraphs [0051, 0052, 0055] have been cited in the 35 USC 101 rejection, and therefore the examiner’s burden of proof has been met. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
5/3/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693